UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 20, 2010 Encompass Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 000-31451 95-4756822 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1005 Terminal Way, Suite 110, Reno, Nevada 89502 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (775) 324-8531 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 4 - Matters Related to Accountants and Financial Statements Item 4.01 Changes in Company’s Certifying Accountants Effective November 14, 2007, the Company was advised that it’s certifying auditors, Timothy L. Steers, Certified Public Accountant, LLC, (“Steers”) had resigned. Effective January 20, 2010, the Company engaged Hamilton PC as its new certifying auditors. Hamilton PC is located at 2223 S. Olive St., Denver, CO 80224. With respect to the reports on Form 10-KSB for the fiscal years ending December 31, 2005 and December 31, 2006, respectively, and the reports filed for subsequent interim periods through January 20, 2010, the Company has not consulted Hamilton PC on any matters involving the application of accounting principles, any audit opinion or any matter that was the subject of a disagreement or reportable event. During the period of engagement from April 26, 2000 through November 14, 2007, the auditor’s reports issued by Steers did not contain an adverse opinion, a disclaimer of opinion, nor were the reports qualified or modified as to uncertainly, audit scope or accounting principles.However, the audit reports did reflect uncertainties regarding the ability of the Company to continue as a going concern. During the referenced period, there were no disagreements between the Company and Steers on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure which, if not resolved to the satisfaction of Steers would have caused Steers to make reference to the matter in reports on the Company’s financial statements, had any such reports been issued. During the period of engagement, there were no reportable events as that term is defined in Item 304(a)(1)(iv) of Regulation S-K. The Company has provided to Steers a copy of the disclosures in this report and the Company has requested a letter from Steers addressed to the Commission confirming the statements made by the Company in this report. A copy of that letter is attached as an exhibit to this report. Section 9 - Financial Statements and Exhibits Exhibits Letter from Timothy L. Steers, Certified Public Accountant, LLC Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this amended report to be signed on its behalf by the undersigned hereunto duly authorized. ENCOMPASS HOLDINGS, INC. Dated: February 2, 2010 By: /s/J. Scott Webber Chief Executive Officer
